The offense is murder; the punishment, confinement in the penitentiary for twenty years.
J. W. Hillman v. The State, Opinion No. 16,777*, this day delivered, is a companion case.
It was charged in the indictment, in substance, that Lewis Hutchison, J. W. Hillman and appellant, with malice aforethought, killed George E. Berry by striking and beating him with a piece of iron.
The testimony on the part of the State was, in substance, as follows: Deceased was sitting near his blacksmith shop. Hutchison, Hillman and appellant walked up behind him and Hillman struck deceased on the head with a piece of iron. Appellant and Hutchison were also carrying pieces of iron which they had drawn on deceased at the time Hillman struck the fatal blow. Deceased was making no demonstration toward the parties at the time they attacked him.
Appellant testified that he had an argument with deceased and that deceased struck him, knocking him down. He testified further that as soon as he was able to get up he left the scene. He denied that he attacked deceased.
A physician testified that deceased's skull was crushed and that he died from the effects of the wound in two or three days.
No bills of exception are brought forward.
Deeming the evidence sufficient, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
* (Reported on page 529 of this volume.) *Page 362